








SHARE EXCHANGE AGREEMENT




This SHARE EXCHANGE AGREEMENT (this “Agreement”) is entered into by and between
Capax Inc., a Florida corporation (the “Company” or the “Registrant”), Reborn
Global Holdings, Inc., a California corporation (“RB”) and the selling
stockholders of RB which are made a party hereto (each, an “RB Shareholder” and
together with RB and the Company, the “Parties” and each, a “Party”).




PRELIMINARY STATEMENTS




WHEREAS, the Company desires to acquire 100% of the issued and outstanding
equity of RB (the “Target Shares”), which are owned by following RB Shareholders
with the following shares of common stock and corresponding ownership
percentages:




Farooq M. Arjomand

55.00%

550,000

Jay Kim

34.00%

340,000

Sehan Kim

5.95%

59,500

Dr. Kyung Bae Park

4.05%

40,500

Dr. Robert Blaine

1.00%

10,000

 

100.00%

1,000,000




WHEREAS, in consideration of the Target Shares, the Company shall issue
342,790,400 new shares of common stock of the Company, which shall be comprised
of 30,000,000 shares of Class B common stock (“Class B Common”) having ten votes
for each share and 312,790,400 shares of Class A common stock (“Class A Common”)
having one vote for each share to the RB Shareholders (collectively, the “New
Company Shares” or the “Securities”) as follows:




 

Class A

Class B

Total

 

common stock

common stock

common stock

Farooq M. Arjomand

171,868,053

16,666,667

188,534,720

Jay Kim

106,245,707

10,303,030

116,548,737

Sehan Kim

18,592,998

1,803,030

20,396,028

Dr. Kyung Bae Park

12,655,738

1,227,273

13,883,011

Dr. Robert Blaine

3,427,904

-   

3,427,904

 

312,790,400

30,000,000

342,790,400




WHEREAS, the Parties intend for the transactions contemplated by this Agreement
to constitute a tax-free exchange under Section 351 of the Internal Revenue Code
of 1986, as amended; and




WHEREAS, immediately prior to the issuance of the New Company Shares to the RB
Shareholders, the Company shall have 18,041,600 shares of Class A Common issued
and outstanding, zero shares of Class B Common issued or outstanding and zero
shares of preferred























stock issued or outstanding;




WHEREAS, each RB Shareholder desires to acquire his, her or its respective
percentage of New Company Shares as set forth hereinabove from the Company in
exchange for his, her or its respective percentage of Target Shares as set forth
hereinabove  pursuant to the terms and conditions set forth in this Agreement;
and




WHEREAS, the current board directors of the Board of Registrant and each of the
Company’s officers shall resign upon the closing of this Agreement and the
transactions contemplated hereby and the filing by the Registrant of all
required filings with the U.S. Securities and Exchange Commission.




AGREEMENT




NOW THEREFORE, in exchange for good and value consideration, the receipt and
sufficiency of which are hereby agreed to and acknowledged by the Parties, the
Parties agree as follows:




1. Preliminary Statements




The Parties agree that the terms and text set forth in the Preliminary
Statements above are true and accurate and constitute material terms of this
Agreement.




2. Plan of Exchange




Subject to the terms and conditions of this Agreement, the Company agrees to
issue 342,790,400 new shares of restricted Company common stock comprised of
30,000,000 shares of Class B Common having ten votes for each share and
312,790,400 shares of Class A Common having one vote for each share to the RB
Shareholders in accordance with the SECOND WHEREAS clause in the Preliminary
Statements hereinabove in exchange for 100% of the Target Shares held by the RB
Shareholders set forth in the FIRST WHEREAS clause in the Preliminary Statements
hereinabove.




This Agreement may be terminated by the Board of Directors of RB only in the
event that the Company or RB do not meet the conditions precedent set forth
herein. If this Agreement is terminated pursuant this Section, this Agreement
shall be of no further force or effect, and no obligation, right or liability
shall arise hereunder. 




3. Non-registration of Securities




The New Company Shares are not registered and will not be registered in
connection with this Agreement under the Securities Act of 1933, as amended (the
“Securities Act”), or any state’s securities laws, on the grounds that the
transaction in which the New Company Shares are to be issued qualifies for
applicable exemptions from the securities registration requirements of such
statutes. The exemptions being claimed include, but are not necessarily limited
to, those available under Section 4(a)(2) of the Securities Act and the reliance
by the Company upon the























exemptions from the securities registration requirements of the federal and
state securities laws, is predicated in part on the representations,
understandings and covenants set forth in this Agreement.




The RB Shareholders agree and acknowledge that:




(i)

The Company will record stop transfer instructions in its or its transfer
agent’s stock record books to restrict any impermissible resale or other
transfer of the Securities; and




(ii)

Each document evidencing the Securities will bear a restrictive legend in
substantially the following form:




“The shares evidenced by this certificate have not been registered under either
the Securities Act of 1933, as amended, or the securities laws of any state.
 These securities may not be offered for sale, sold, assigned, pledged,
hypothecated, or otherwise transferred: at any time absent either (A)
registration of the transaction under the Securities Act of 1933, as amended,
and every other applicable state securities law or (B) the issuer’s receipt of
an acceptable opinion of counsel that registration of the transaction under
those laws is not required.”




In connection with the transactions contemplated by this Agreement, each Party
shall file, with the assistance of the other and their respective legal counsel,
such notices, applications, reports, or other instruments as may be deemed by
them to be necessary or appropriate in an effort to document reliance on such
exemptions, and the appropriate regulatory authority in the states where the RB
Shareholders reside unless an exemption requiring no filing is available in such
jurisdiction, all to the extent and in the manner as may be deemed by such party
to be appropriate.




4. RB Shareholders Representations and Warranties




In order to induce the Company to issue the New Company Shares, each RB
Shareholder represents and warrants to the Company, as follows:




a.

Sophistication. He, she or it is a sophisticated investor as such term is
contemplated by Section 4(a)(2) of the Securities Act, meaning that he, she or
it has the financial ability to bear the risk of loss of his, her or its entire
investment, is able to evaluate the merits, risks, and other factors bearing
upon the suitability of the Securities as an investment, and haw been afforded
adequate opportunity to evaluate this investment in light of those factors, his,
her or its financial condition, and investment knowledge and experience.  




b.

No Guarantee or Representation Regarding Performance. He, she or it hereby
acknowledges that no representations or guarantees have been made to them or any
of their representatives or agents regarding the performance of the New Company
Shares by the Company or any agent, consultant or other representative of the
Company.


























c.

Access to Material Information. He, she or it acknowledges that he, she or it or
his, her or its designated representatives have been given reasonable access to,
or the furnishing of, all material information prior to the execution of this
Agreement  relating to:


(i)

All material books and records of the Company;



(ii)

All material contracts and documents relating to the proposed transaction and
the Registrant;



(iii)

An opportunity to question the appropriate executive officers, directors or
other principals of the Company;



(iv)

Any additional information deemed necessary by him, her or it to evaluate the
investment or to verify any information necessary to evaluate the transaction or
to verify any information or representation; and



(v)

Make such other investigation as he, she or it deems appropriate or necessary to
evaluate the business and financial affairs and condition of the Company.




d.

Speculative Investment. He, she or it understands that the New Company Shares
are a speculative investment and that there are substantial risks incident to an
acquisition of the Securities. He, she or it is knowledgeable concerning the
business of the Company and has carefully considered and understands the risks
and other factors affecting the suitability of the Securities as an investment.
 He, she or it acknowledges and understands that there is not presently any
public or private market for the New Company Shares and there can be no
assurances that there will ever be any market for the New Company Shares.




e.

Authority. He, she or it has full power and authority to execute and deliver
this Agreement and each other document included herein as an Exhibit to this
Agreement for which signatures are required.




f.

Private Transaction. At no time was such RB Shareholder presented with or
solicited by any leaflet, public promotional meeting, circular, newspaper or
magazine article or television advertisement or any other form of general
advertising.




g.

Tax Consequences. He, she or it acknowledges and agrees that he, she or it has
engaged in all due diligence and investigation that he, she or it deems
necessary and appropriate regarding all tax issues and consequences related to
the execution and performance of the terms of this Agreement.




h.

Restricted Status of Securities. He, she or it acknowledges and agrees that the
New Company Shares issued to him, her or it by the Company pursuant to this
Agreement are “restricted securities” as such term is defined under Rule 144 of
the Securities Act. He, she or it further acknowledges and agrees that the New
Company Shares may not be sold in a public transaction unless the Shares are
subsequently the subject of a registration























statement declared effective by the SEC or, pursuant to Rule 144 after the
expiration of one year from the date that the Company is no longer deemed a
“shell company” as such term is defined in Rule 144(i) of the Securities Act and
the Company has otherwise complied with the requirements of Rule 144.




5. Company Representations and Warranties




As of the date the Company executes this Agreement, the Company represents and
warrants to each RB Shareholder the following:






a.

Organization.  The Company is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Florida and has the
corporate power and is duly authorized under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted. Complete and correct copies of
the Articles of Incorporation and Bylaws of the Company as in effect on the date
hereof have been publicly filed with the SEC and the execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not, violate any provision of the Company’s Articles of
Incorporation or Bylaws. The Company has taken all action required by law, its
Articles of Incorporation, its Bylaws, or otherwise to authorize the execution
and delivery of this Agreement, and the Company has full power, authority, and
legal right and has taken all action required by law, its Articles of
Incorporation, Bylaws, or otherwise to consummate the transactions herein
contemplated.






b.

Valid and Binding Obligation of the Company. The Company’s execution, delivery,
and performance of this Agreement are authorized and represent a valid and
binding obligation of the Company, enforceable in accordance with its terms
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.






c.

Capitalization. The Company’s authorized capitalization as of the date
immediately prior to the date hereof consists of (a) 900,000,000 shares of Class
A Common, par value $0.0001 per share, 70,000,000 shares of Class B Common, par
value $0.0001 per share, and 30,000,000 shares of preferred stock, par value
$0.0001 per share, of which 11,041,600 shares of Class A Common, 7,000,000
shares of Class B Common and zero shares of preferred stock are issued and
outstanding. The Class B shares will be converted to Class A shares on the date
of the execution of this Agreement so that the total shares outstanding will be
18,041,600 Class A shares. All of such issued and outstanding shares are legally
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person.  The New Company Shares which are
Class A Common shares constitute a part of the authorized Class A Common and the
New Company Shares which are Class B Common constitute a part of the authorized
Class B Common of the Company and upon issuance to the RB Shareholders will
remain part of the issued and outstanding Class A Common and Class























B Common of the Company, respectively.  Upon issuance, the RB Shareholders will
own the New Company Shares free and clear of any liens, claims or encumbrances
of any kind or nature and the Shares will be deemed legally issued, fully paid
and non-assessable and not issued in violation of the preemptive or other rights
of any person.






d.

Subsidiaries and Predecessors. The Company does not have any predecessor
entities or subsidiaries, and does not own, beneficially or of record, any
shares of any other entity.






e.

Financial Statements.  All of the Company’s financial statements filed with the
SEC have been prepared in accordance with generally accepted accounting
principles consistently applied throughout the periods involved. The Company’s
balance sheets filed with the SEC are true and accurate and present fairly as of
their respective dates the financial condition of Company. As of the date of
such balance sheets, except as and to the extent reflected or reserved against
therein, the Company had no liabilities or obligations (absolute or contingent),
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with GAAP, and all assets reflected therein are properly reported and
present fairly the value of the assets of the Company, in accordance with
generally accepted accounting principles. The statements of operations,
stockholders’ equity and cash flows reflect fairly the information required to
be set forth therein by GAAP.  The Company has no liabilities with respect to
the payment of any federal, state, county, local or other taxes (including any
deficiencies, interest or penalties), except for taxes accrued but not yet due
and payable.  The Company has timely filed all state, federal or local income
and/or franchise tax returns required to be filed by it from its inception to
the date hereof. Each of such income tax returns reflects the taxes due for the
period covered thereby, except for amounts which, in the aggregate, are
immaterial.  All of the Company’s assets are reflected on its financial
statements, and, except as set forth in the financial statements of the Company
filed with the SEC or the notes thereto, the Company has no material
liabilities, direct or indirect, matured or unmatured, contingent or otherwise.
 The Company shall have no liabilities on the closing of the transactions
contemplated by this Agreement other than as a result of the RB Balance Sheet
acquired pursuant to this transaction.




f.

Information.  The information concerning the Company set forth in this Agreement
is complete and accurate in all material respects and does not contain any
untrue statements of a material fact or omit to state a material fact required
to make the statements made, in light of the circumstances under which they were
made, not misleading.




g.

Options or Warrants. There are no existing options, warrants, calls, or
commitments of any character relating to the authorized and unissued equity of
the Company.




h.

Absence of Certain Changes or Events. Except as set forth herein, since December
31, 2017, (i) there has not been any material adverse change in the business,
operations, properties, assets or condition (financial or otherwise) of the
Company, (ii)























the Company has not (A) amended its Articles of Incorporation or Bylaws; (B)
declared or made, or agreed to declare or make any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (C) made
any material change in its method of management, operation or accounting; (D)
entered into any transactions or agreements other than in connection with this
Agreement and the transactions contemplated herein; or (E) made any increase in
or adoption of any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement,
made to, for or with its officers, directors, or employees; and (iii) the
Company has not (A) granted or agreed to grant any options, warrants, or other
rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (B) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (C) sold or
transferred, or agreed to sell or transfer, any of its assets, properties, or
rights, or canceled, or agreed to cancel, any debts or claims; or (D) issued,
delivered or agreed to issue or deliver, any stock, bonds or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock), except in connection with this Agreement.




i.

Litigation and Proceedings. There are no actions, suits, proceedings or
investigations pending, threatened by or against the Company or affecting the
Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind. The Company has no knowledge of any default on its part
with respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator, or governmental agency or instrumentality
or any circumstance which after reasonable investigation would result in the
discovery of such default.




j.

Contracts. Except as otherwise set forth herein, (i) the Company is not a party
to, and its assets, products, technology and properties are not bound by, any
contract, franchise, license agreement, agreement, debt instrument or other
commitments whether such agreement is in writing or oral, (ii) the Company is
not a party to or bound by, and the properties of the Company are not subject to
any contract, agreement, other commitment or instrument; any charter or other
corporate restriction; or any judgment, order, writ, injunction, decree, or
award; and (iii) the Company is not a party to any oral or written (A) contract
for the employment of any officer or employee; (B) profit sharing, bonus,
deferred compensation, stock option, severance pay, pension benefit or
retirement plan, (C) agreement, contract, or indenture relating to the borrowing
of money, (D) guaranty of any obligation, (vi) collective bargaining agreement;
or (E) agreement with any present or former officer or director of the Company.




k.

No Conflict With Other Instruments. The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, constitute a default under, or
terminate, accelerate























or modify the terms of, any indenture, mortgage, deed of trust, or other
material agreement or instrument to which the Company is a party or to which any
of its assets, properties or operations are subject.

 

l.

Compliance With Laws and Regulations. The Company has complied with all
applicable statutes and regulations of any federal, state, or other applicable
governmental entity or agency thereof. This compliance includes, but is not
limited to, the filing of all reports to date with federal and state securities
authorities. To the best knowledge of the Company, it is not under any
investigations by any state or federal agencies as of the date of this
Agreement.




m.

Approval of Agreement. The Directors of the Company have authorized the
execution and delivery of this Agreement by the Company and has approved this
Agreement and the transactions contemplated hereby and will recommend to Andrew
Weeraratne, the principal stockholder of the Company (the “Principal
Stockholder”), that the transactions contemplated herein be accepted by the
Principal Stockholder.




n.

Material Transactions or Affiliations. Except as otherwise set forth herein,
there exists no contract, agreement or arrangement between the Company and any
predecessor and any person who was at the time of such contract, agreement or
arrangement an officer, director, or person owning of record or known by the
Company to own beneficially, five percent (5%) or more of either class of the
issued and outstanding common stock of the Company and which is to be performed
in whole or in part after the date hereof Neither any officer, director, nor
such five percent (5%) stockholder of the Company has, or has had since
inception of the Company, any known interest, direct or indirect, in any such
transaction with the Company which was material to the business of the Company.
The Company has no commitment, whether written or oral, to lend any funds to,
borrow any money from, or enter into any other transaction with, any such
affiliated person.




o.

Bank Accounts; Power of Attorney. Set forth in Exhibit A attached hereto is a
true and complete list of (a) all accounts with banks, money market mutual funds
or securities or other financial institutions maintained by the Company within
the past twelve (12) months, the account numbers thereof, and all persons
authorized to sign or act on behalf of the Company, (b) all safe deposit boxes
and other similar custodial arrangements maintained by the Company within the
past twelve (12) months, (c) the check ledger for the last twelve (12) months
and (d) the names of all persons holding powers of attorney from the Company or
who are otherwise authorized to act on behalf of the Company with respect to any
matter, other than its officers and directors, and a summary of the terms of
such powers or authorizations.




6. RB Representations and Warranties




As of the date RB executes this Agreement, RB represents and warrants to the
Company the following:


























a.

Valid and Binding Obligation of RB. RB’s execution, delivery, and performance of
this Agreement are authorized and represent a valid and binding obligation of
RB, enforceable in accordance with its terms except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.






b.

Capitalization. RB’s authorized capitalization as of the date immediately prior
to the date hereof consists of 1,000,000 shares of common stock, all of which
are issued and outstanding as the Target Shares. All of such issued and
outstanding shares of common stock of RB are legally issued, fully paid, and
non-assessable and not issued in violation of the preemptive or other rights of
any person.  



c.

Target Shares.  Upon transfer to the Company pursuant to the terms hereunder, to
the best knowledge of RB, the Target Shares shall be free and clear of any
liens, claims or encumbrances of any kind or nature, and upon consummation of
the acquisition of the Target Shares hereunder, the Company will have acquired
the entirety of the capital stock authorized, issued and outstanding in RB.




7. Jurisdiction and Venue






a.

Governing Law. This Agreement shall be governed by and construed solely and
exclusively in accordance with the laws of State of Florida without regard to
any statutory or common-law provision pertaining to conflicts of laws.  The
Parties agree that courts of competent jurisdiction in Miami-Dade County,
Florida and the United States District Court for the Southern District of
Florida, Miami Division, shall have concurrent jurisdiction with the arbitration
tribunals of the American Arbitration Association for purposes of entering
temporary, preliminary and permanent injunctive relief with regard to any action
arising out of any breach or alleged breach of this Agreement.  The Parties
agree to submit to the personal jurisdiction of such courts and any other
applicable court within the State of Florida. The Parties further agree that the
mailing of any process shall constitute valid and lawful process against such
Party. The Parties waive any claim that they may have that any of the foregoing
courts is an inconvenient forum.






b.

Arbitration. The Parties agree that all controversies, claims, disputes and
matters in question arising out of, or related to this Agreement, the
performance under this Agreement, the breach of this Agreement or any other
matter or claim whatsoever including, but not limited to statutory claims,
common law claims and claims in equity shall be decided by binding arbitration
before the American Arbitration Association, utilizing its Commercial Rules.
Venue for any arbitration between the Parties shall be had and is mandatory in
Miami-Dade County, Florida to the exclusion of all other places of venue, for
all matters that arise under this Agreement.




8. Special Covenants


























a.

Immediately prior to closing of this Agreement, the Principal Stockholder of
pre-merger Capax Inc. shall (a) assume any and all debts, liabilities,
contracts, and agreements of Registrant and provide evidence of the same to RB
and (b) be entitled to all cash assets of the Company.




b.

Upon closing of the transactions contemplated herein, each of the current
officers of Registrant shall resign, the current Board shall appoint those
directors set forth on Exhibit B attached hereto as new directors of the
Registrant and then the current Board members shall resign, effective
immediately at closing.




c.

Unless sooner terminated in accordance with the terms herein, RB covenants to
the Company that upon execution of this Agreement by the Parties, there will be
no further issuances of any shares of RB without RB first obtaining the express
written consent of the Company.




d.

RB covenants that, for a period of one (1) year following the date upon which
the Company is approved for quotation or trading on the OTC Markets or a
national exchange, that the percentage of ownership of the current shareholders
of Registrant (the “Pre-Merger Shareholders”) who, after the execution of this
Agreement will become minority shareholders holding five percent (5%) of the
total issued and outstanding voting equity of the Registrant, will not be less
than five percent (5%) of the total number of shares of voting common stock
outstanding of the Company. In the event the ownership of the Pre-merger
shareholders of the Company falls below five percent (5%), then the Company
shall be obligated to issue that number of shares of Class A Common to the
pre-Merger Shareholders (pro rata based on their percentage interest held as of
the date of closing) which will increase the ownership of all of the Pre-Merger
Shareholders to five percent (5%) of the total outstanding voting common shares
of the Company.




e.

The Company and RB will each afford to the officers and authorized
representatives of the other full access to the properties, books and records of
the Company or RB, as the case may be, in order that each may have a full
opportunity to make such reasonable investigation as it shall desire to make of
the affairs of the other, and each will furnish the other with such additional
financial and operating data and other information as to the business and
properties of the Company or RB, as the case may be, as the other shall from
time to time reasonably request.




f.

On or prior to the closing date, RB shall deliver to the Company the originals
of the corporate minute books, books of account, contracts, records, and all
other books or documents of RB now in the possession of RB or its
representatives. The Company shall deliver to RB the originals of the corporate
minute books, books of account, contracts, records, and all other books or
documents of the Company now in the possession of the Company or its
representatives.




g.

On or prior to the closing date of this Agreement, each Party shall execute,
acknowledge, and deliver (or shall ensure to be executed, acknowledged, and
delivered),























any and all certificates, opinions, financial statements, schedules, agreements,
resolutions, rulings or other instruments required by this Agreement to be so
delivered on or prior to the closing date, together with such other items as may
be reasonably requested by the other Parties hereto and their respective legal
counsel in order to effectuate or evidence the transactions and covenants
contemplated hereby.




9. Conditions to Closing




The obligations of each Party to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment, at or prior to the Closing,
of each of the following conditions:




a.

Registrant shall have timely filed its Form 10-K for the fiscal year ended
September 30, 2017 with the SEC.




b.

Evidence of RB board approval of this Agreement shall have been made available
to Registrant.




c.

Evidence of Registrant board approval shall have been made available to RB and
each RB Shareholder.




d.

Evidence of unanimous RB Shareholder approval of the transactions contemplated
by this Agreement shall have been made available to Registrant.




e.

Evidence of Principal Stockholder approval of the transactions contemplated by
this Agreement shall have been made available to RB and each RB Shareholder.




f.

Registrant shall have received the requisite financial statements of RB required
by the SEC for inclusion in Registrant’s required SEC filings as a result of the
closing of the transactions contemplated by this Agreement.




g.

Registrant shall have prepared the requisite SEC filings required by the SEC in
anticipation of closing the transactions contemplated by this Agreement to the
reasonable satisfaction of RB and Registrant.




h.

Registrant shall have made all required timely filings with the SEC.




i.

Each of the representations and warranties of the Company shall be true and
correct in all respects as of the date of closing. The Company shall have
performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by the Company prior to or on the
closing date.




j.

Each of the representations and warranties of RB shall be true and correct in
all respects as of the date of closing.  RB shall have performed or complied
with all covenants and conditions required by this Agreement to be performed or
complied with by RB prior to or on the closing date.


























k.

Each of the representations and warranties of each RB Shareholder shall be true
and correct in all respects as of the date of closing. Each RB Shareholder shall
have performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by each RB Shareholder prior to or on
the closing date.




l.

The Company shall have irrevocably instructed its transfer agent, with an
instruction letter in the form of Exhibit C attached hereto, to provide a
schedule of total shares outstanding to the Principal Stockholder at the end of
each fiscal quarter for four consecutive quarters upon the written request of
Principal Stockholder.




m.

No order, statute, rule, regulation, executive order, injunction, stay, decree,
judgment or restraining order shall have been enacted, entered, promulgated or
enforced by any court or governmental or regulatory authority or instrumentality
which prohibits the consummation of the transactions contemplated hereby.




n.

All consents, approvals, waivers or amendments pursuant to all contracts,
licenses, permits, trademarks and other intangibles in connection with the
transactions contemplated herein, or for the continued operation of RB after the
closing date on the basis as presently operated shall have been obtained.




o.

RB shall have received further opinions, documents, certificates, or instruments
relating to the transactions contemplated hereby as RB may reasonably request.




10. Indemnification

 

a.

RB hereby agrees to indemnify the Company and each of the officers and directors
of the Company as of the date of execution of this Agreement against any loss,
liability, claim, damage, or expense including, but not limited to, any and all
expense whatsoever reasonably incurred in investigating, preparing, or defending
against any litigation, commenced or threatened, or any claim whatsoever
(“Loss”), to which it or they may become subject arising out of or based on any
inaccuracy appearing in or misrepresentations made by RB in this Agreement. The
indemnification provided for in this paragraph shall survive the closing
hereunder and the consummation of the transactions contemplated hereby and
termination of this Agreement for one (1) year following the closing date.




b.

The Company hereby agrees to indemnify each RB Shareholder, RB and each of the
officers, directors, managers, members, equity holders, agents, representatives
and affiliates of each RB Shareholder and RB as of the date of execution of this
Agreement against any Loss to which he, she or it may become subject arising out
of or based on any inaccuracy appearing in or misrepresentation made by the
Company in this Agreement. The indemnification provided for in this paragraph
shall survive the























Closing hereunder and the consummation of the transactions contemplated hereby
and termination of this Agreement for one (1) year following the closing date.




11. Miscellaneous Provisions






a.

Notices. Any notice required or provided for in this Agreement to be given to
any Party shall be mailed certified mail, return receipt requested, or hand
delivered, or email with receipt acknowledged to the Party at the address for
each such Party set forth on the signature page hereto.




b.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of each of the respective Parties.




c.

Construction. The section headings, captions, or abbreviations are used for
convenience only and shall not be resorted to for interpretation of this
Agreement. Wherever the context so requires, the masculine shall refer to the
feminine, the singular shall refer to the plural, and vice versa.




d.

Fees. In the event that any Party is required to engage the services of legal
counsel to enforce its rights under this Agreement against any other Party,
regardless of whether such action results in litigation, the prevailing Party
shall be entitled to reasonable attorneys’ fees and costs from the other Party,
which shall include fees and costs incurred at arbitration, court hearings,
trial and on appeal.




e.

Amendments. Any amendments to this Agreement shall be in writing signed by all
Parties.




f.

Severability. In case any one or more provisions contained in this Agreement
shall, for any reason, be held invalid illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had not been contained herein.




g.

Waiver. No consent or waiver, expressed or implied, by a Party of any breach or
default by any other Party in the performance by that other Party of its
obligations hereunder shall be deemed or construed to be a consent or waiver to
any other breach or default in the performance by such other Party of the same
or any other obligations of such other Party hereunder. Failure on the part of
any Party to complain of any act or failure to act of another Party or to
declare that other Party in default, irrespective of how long such failure
continues, shall not constitute a waiver of such Party of its rights hereunder.






h.

Counterparts. This Agreement may be executed in multiple counterparts each of
which shall be deemed an original for all purposes.  Signatures may also be made
and delivered by electronic means including facsimile, PDF attachments to emails
of any other electronic means capable of delivering legible signatures
authorized by the























delivering signatory.




i.

Survival of Representations and Warranties. The representations and warranties
set forth in this Agreement shall be continuing and shall survive the Closing
Date.




j.

Acknowledgements.  The Parties to this Agreement declare and represent that:

i.

They have read and understand this Agreement;

ii.

They have been given the opportunity to consult with an attorney if they so
desire;

iii.

They intend to be legally bound by the promises set forth in this Agreement and
enter into it freely, without duress or coercion;

iv.

They have retained signed copies of this Agreement for their records; and

v.

The rights, responsibilities and duties of the Parties hereto, and the covenants
and agreements contained herein, shall continue to bind the Parties and shall
continue in full force and effect until each and every obligation of the Parties
under this Agreement has been performed.




k.

Brokers. The Parties agree that there were no finders or brokers involved in
bringing the parties together or who were instrumental in the negotiation,
execution or consummation of this Agreement. The Company and RB each agree to
indemnify the other against any claim by any third person other than those
described above for any commission, brokerage, or finder’s fee arising from the
transactions contemplated hereby based on any alleged agreement or understanding
between the indemnifying party and such third person, whether express or implied
from the actions of the indemnifying party.




l.

Confidentiality. Each Party hereto agrees with the other that, unless and until
the transactions contemplated by this Agreement have been consummated, it and
its representatives will hold in strict confidence all data and information
obtained with respect to another Party or any subsidiary thereof from any
representative, officer, director or employee, or from any books or records or
from personal inspection, of such other party, and shall not use such data or
information or disclose the same to others, except (i) to the extent such data
or information is published, is a matter of public knowledge, or is required by
law to be published; or (ii) to the extent that such data or information must be
used or disclosed in order to consummate the transactions contemplated by this
Agreement. In the event of the termination of this Agreement, each party shall
return to the other party all documents and other materials obtained by it or on
its behalf and shall destroy all copies, digests, work papers, abstracts or
other materials relating thereto, and each Party will continue to comply with
the confidentiality provisions set forth herein.




m.

Public Announcements and Filings. Unless required by applicable law or
regulatory authority, none of the parties will issue any report, statement or
press release to the general public, to the trade, to the general trade or trade
press, or to any third party (other than its advisors and representatives in
connection with the transactions contemplated hereby) or file any document,
relating to this Agreement and the transactions contemplated hereby, except as
may be mutually agreed by the parties.























Copies of any such filings, public announcements or disclosures, including any
announcements or disclosures mandated by law or regulatory authorities, shall be
delivered to each party at least one (1) business day prior to the release
thereof.




n.

Best Efforts. Subject to the terms and conditions herein provided, each Party
shall use its best efforts to perform or fulfill all conditions and obligations
to be performed or fulfilled by it under this Agreement so that the transactions
contemplated hereby shall be consummated as soon as practicable. Each Party also
agrees that it shall use its best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
this Agreement and the transactions contemplated herein.

 

o.

Entire Agreement. This Agreement contains the entire understanding among the
Parties and supersedes any prior written or oral agreement between them
respecting the subject matter of this Agreement. There are no representations,
agreements, arrangements, or understandings, oral or written, between the
Parties hereto relating to the subject matter of this Agreement that are not
fully expressed herein.























IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the dates
set forth below.




REBORN GLOBAL HOLDINGS, INC.




Date: May 7, 2018

By: /s/ Jay Kim________________________________________

Jay Kim, Chief Executive Officer
Reborn Global Holdings, Inc.

17809 Gillette Ave. Irvine, CA 92614




SHAREHOLDERS OF REBORN GLOBAL HOLDINGS, INC.




Date: May 7, 2018

By: /s/ Jay Kim

Jay Kim

c/o Reborn Global Holdings, Inc.

17809 Gillette Ave. Irvine, CA 92614







Date: May 7, 2018

By: /s/ Farooq M. Arjomand

Farooq M. Arjomand

c/o Reborn Global Holdings, Inc.

17809 Gillette Ave. Irvine, CA 92614







Date: May 7, 2018

By: /s/ Kyung Bae Park

Kyung Bae Park

c/o Reborn Global Holdings, Inc.

17809 Gillette Ave. Irvine, CA 92614










Date: May 7, 2018

By: /s/ Sehan Kim

  Sehan Kim

c/o Reborn Global Holdings, Inc.

17809 Gillette Ave. Irvine, CA 92614










Date: May 7 ,2018

By: /s/ Robert Blaine

 

  Robert Blaine

c/o Reborn Global Holdings, Inc.

17809 Gillette Ave. Irvine, CA 92614







CAPAX, INC.


























Date: May 7, 2018

By: /s/ I. Andrew Weeraratne

I. Andrew Weeraratne, Chief Executive Officer
Capax Inc.

7135 Collins Ave No. 624
Miami Beach FL 33141
































EXHIBIT A




[Bank Accounts]




EXHIBIT B




Farooq M. Arjomand

Chairman of the Board of Directors

Jay Kim

Director

Dr. Kyung Bae Park

Director

Sahan Kim

Director

EXHIBIT C




[Transfer Agent Instructions]

















